   Case 20-03007       Doc 8    Filed 05/14/20 Entered 05/14/20 16:11:52         Desc Main
                                  Document     Page 1 of 16



                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


In re:                               )                  Chapter 11
                                     )
BK RACING, LLC,                      )                  Case No. 18-30241
                                     )
             Debtor.                 )
                                     )
                                     )
MATTHEW W. SMITH, Chapter 11 Trustee )
for BK Racing, LLC                   )
                                     )                  Adv. Pro. No. 20-03007
        Plaintiff,                   )
                                     )
v.                                   )
                                     )
NANCY O’HARO,                        )
                                     )
        Defendant.                   )
                                     )

                                  ANSWER TO COMPLAINT

         NOW COMES the above-captioned defendant Nancy O’Haro (the “Defendant”), and

responds to the Complaint (the “Complaint”) filed by Matthew W. Smith, Chapter 11 Trustee for

BK Racing, LLC (the “Plaintiff”) as follows:

                                    MOTION TO DISMISS
         Pursuant Rule 12(b)(6) of the Federal Rules of Civil Procedure, made applicable through

Rule 7012(b)(6) of the Federal Rules of Bankruptcy Procedure, the Defendant moves to dismiss

the Complaint for failure to state a claim upon which relief can be granted.

              RESPONSE TO NUMBERED ALLEGATIONS OF COMPLAINT

         1.     The allegations of Paragraph 1 are admitted.

         2.     The allegations of Paragraph 2 are admitted.

                                                1
  Case 20-03007       Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52           Desc Main
                                  Document     Page 2 of 16



       3.      In response to Paragraph 3, the Plaintiff does not allege facts, but rather asserts

conclusions of law for which no response is required under the Federal Rules of Civil Procedure.

Should the allegations or inferences contained in Paragraph 3 be construed as factual against the

Defendant, the allegations, if any, contained in Paragraph 3 are denied.

       4.      In response to Paragraph 4, the Plaintiff does not allege facts, but rather asserts

conclusions of law for which no response is required under the Federal Rules of Civil Procedure.

Should the allegations or inferences contained in Paragraph 4 be construed as factual against the

Defendant, the allegations, if any, contained in Paragraph 4 are denied.

       5.      The allegations of Paragraph 5 are admitted.

       6.      In response to Paragraph 6, the Plaintiff does not allege facts, but rather asserts

conclusions of law for which no response is required under the Federal Rules of Civil Procedure.

Should the allegations or inferences contained in Paragraph 6 be construed as factual against the

Defendant, the allegations, if any, contained in Paragraph 6 are denied.

       7.      In response to Paragraph 7, the Plaintiff does not allege facts, but rather asserts

conclusions of law for which no response is required under the Federal Rules of Civil Procedure.

Should the allegations or inferences contained in Paragraph 7 be construed as factual against the

Defendants, the allegations, if any, contained in Paragraph 7 are denied.

       8.      The allegations of Paragraph 8 are admitted.

       9.      The allegations of Paragraph 9 are admitted.

       10.     The allegations of Paragraph 10 are admitted.

       11.     The allegations of Paragraph11 are admitted.



                                                2
  Case 20-03007       Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52           Desc Main
                                  Document     Page 3 of 16



       12.     In response to Paragraph 12, the Plaintiff does not allege facts against the

Defendant for which no response is required under the Federal Rules of Civil Procedure. Should

the allegations or inferences contained in Paragraph 12 be construed as factual, Defendant is

without knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 12, and the same are therefore denied.

       13.     In response to Paragraph 13, the Plaintiff does not allege facts against the

Defendant for which no response is required under the Federal Rules of Civil Procedure. Should

the allegations or inferences contained in Paragraph 13 be construed as factual, Defendant is

without knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 13, and the same are therefore denied.

       14.     In response to Paragraph 14, the Plaintiff does not allege facts against the

Defendant for which no response is required under the Federal Rules of Civil Procedure. Should

the allegations or inferences contained in Paragraph 14 be construed as factual, Defendant is

without knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 14, and the same are therefore denied.

       15.     In response to Paragraph 15, the Plaintiff does not allege facts against the

Defendant for which no response is required under the Federal Rules of Civil Procedure. Should

the allegations or inferences contained in Paragraph 15 be construed as factual, Defendant is

without knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 15, and the same are therefore denied.

       16.     In response to Paragraph 16, the Plaintiff does not allege facts against the

Defendant for which no response is required under the Federal Rules of Civil Procedure. Should

the allegations or inferences contained in Paragraph 16 be construed as factual, Defendant is

                                                3
  Case 20-03007        Doc 8    Filed 05/14/20 Entered 05/14/20 16:11:52            Desc Main
                                  Document     Page 4 of 16



without knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 16, and the same are therefore denied.

       17.     In response to Paragraph 17, the Plaintiff does not allege facts against the

Defendant for which no response is required under the Federal Rules of Civil Procedure. Should

the allegations or inferences contained in Paragraph 17 be construed as factual, Defendant is

without knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 17, and the same are therefore denied.

       18.     In response to Paragraph 18, the Plaintiff does not allege facts against the

Defendant for which no response is required under the Federal Rules of Civil Procedure. Should

the allegations or inferences contained in Paragraph 18 be construed as factual, Defendant is

without knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 18, and the same are therefore denied.

       19.     In response to Paragraph 19, subject to certain defenses, it is admitted that the

Defendant received monies via wire transfers and/or checks.           Except as admitted herein,

Defendant is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 19, and the same are therefore denied.

       20.     In response to Paragraph 20, it is admitted that the Defendant is employed as a

personal assistant for Mr. Devine at a company known as A&R Foods, Inc. Except as admitted

herein, the remaining allegations of Paragraph 20, implied or otherwise, the Plaintiff does not

allege facts against the Defendant for which no response is required under the Federal Rules of

Civil Procedure. Should the allegations or inferences contained in Paragraph 20 be construed as

factual against the Defendant, the allegations, if any, contained in Paragraph 20 are denied.



                                                 4
  Case 20-03007        Doc 8    Filed 05/14/20 Entered 05/14/20 16:11:52         Desc Main
                                  Document     Page 5 of 16



       21.     In response to Paragraph 21, It is admitted that the Defendant filed a secured

claim for $500,000.00 in the bankruptcy case of Springfield Land Development, LLC. As to the

remaining allegations, the Plaintiff does not allege facts against the Defendant for which no

response is required under the Federal Rules of Civil Procedure. Should the allegations or

inferences contained in Paragraph 21 be construed as factual against the Defendant, the

allegations, if any, contained in Paragraph 21 are denied.

       22.     The allegations of Paragraph 22 are denied.

       23.     The allegations of Paragraph 23 are denied.

       24.     In response to Paragraph 24, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 24, and the same are

therefore denied.

       25.     In response to Paragraph 25, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 25, and the same are

therefore denied.

       26.     In response to Paragraph 26, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 26, and the same are

therefore denied.

       27.     In response to Paragraph 27, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 27, and the same are

therefore denied.




                                                 5
  Case 20-03007       Doc 8    Filed 05/14/20 Entered 05/14/20 16:11:52          Desc Main
                                 Document     Page 6 of 16



       28.     In response to Paragraph 28, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 28, and the same are

therefore denied

       29.     In response to Paragraph 29, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 29, and the same are

therefore denied.

       30.     In response to Paragraph 30, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 30, and the same are

therefore denied.

       31.     In response to Paragraph 31, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 31, and the same are

therefore denied.

       32.     In response to Paragraph 32, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 32, and the same are

therefore denied.

       33.     In response to Paragraph 33, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 33, and the same are

therefore denied

       34.     In response to Paragraph 34, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 34, and the same are

therefore denied.




                                               6
   Case 20-03007        Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52        Desc Main
                                    Document     Page 7 of 16



        35.     In response to Paragraph 35, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 35, and the same are

therefore denied.

        36.     In response to Paragraph 36, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 36, and the same are

therefore denied.

        37.     In response to Paragraph 37, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 37, and the same are

therefore denied.

        38.     The allegations, if any, of Paragraph 38 are denied, and the Defendant hereby

objects to any express or implied reservation.

        39.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        40.     In response to Paragraph 40, subject to certain defenses, it is admitted that the

certain transfers were completed within two years of the Petition Date. Except as admitted

herein, the remaining allegations, implied or otherwise, are denied.

        41.     The allegations of Paragraph 41 are denied.

        42.     The allegations of Paragraph 42 are denied.

        43.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.




                                                 7
   Case 20-03007        Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52        Desc Main
                                    Document     Page 8 of 16



        44.     In response to Paragraph 44, subject to certain defenses, it is admitted that the

certain transfers were completed within two years of the Petition Date. Except as admitted

herein, the remaining allegations, implied or otherwise, are denied.

        45.     The allegations of Paragraph 45 are denied.

        46.     In response to Paragraph 46, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 46, and the same are

therefore denied

        47.     In response to Paragraph 47, the Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 47, and the same are

therefore denied.

        48.     In response to Paragraph 48, the Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 48, and the same are

therefore denied.

        49.     The allegations of Paragraph 49 are denied.

        50.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        51.     In response to Paragraph 51, subject to certain defenses, it is admitted that the

certain transfers were completed within four years of the Petition Date. Except as admitted

herein, the remaining allegations, implied or otherwise, are denied.

        52.     The allegations of Paragraph 52 are denied.

        53.     The allegations of Paragraph 53 are denied.



                                                8
   Case 20-03007        Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52             Desc Main
                                    Document     Page 9 of 16



        54.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        55.     In response to Paragraph 55, subject to certain defenses, it is admitted that certain

transfers were completed within four years of the Petition Date. Except as admitted herein, the

remaining allegations, implied or otherwise, are denied.

        56.     The allegations of Paragraph 56 are denied.

        57.     In response to Paragraph 57, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 57, and the same are

therefore denied.

        58.     In response to Paragraph 58, the Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 58, and the same are

therefore denied.

        59.     In response to Paragraph 59, the Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations, and the same are therefore denied.

        60.     The allegations of Paragraph 60 are denied.

        61.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        62.     In response to Paragraph 62, Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 62, and the same are

therefore denied.

        63.     In response to Paragraph 63, the Plaintiff does not allege facts, but rather asserts

conclusions of law for which no response is required under the Federal Rules of Civil Procedure.
                                                  9
   Case 20-03007        Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52             Desc Main
                                   Document     Page 10 of 16



Should the allegations or inferences contained in Paragraph be construed as factual against the

Defendant, the allegations, if any, contained in Paragraph 63 are denied.

        64.     The allegations of Paragraph 64 are denied.

        65.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        66.     The allegations of Paragraph 66 are denied.

        67.     In response to Paragraph 67, the Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations, and the same are therefore denied.

        68.     The allegations of Paragraph 68 are admitted.

        69.     The allegations of Paragraph 69 are admitted.

        70.     In response to Paragraph 70, the Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations, and the same are therefore denied.

        71.     In response to Paragraph 71, it is admitted that some of the transfers asserted by

the Plaintiff were made between ninety (90) days and one year before the Petition Date. Except

as admitted herein, the remaining allegations, implied or otherwise, including any assertion that

the Defendant was an insider are denied.

        72.     In response to Paragraph 72, the Plaintiff does not allege facts, but rather asserts

conclusions of law for which no response is required under the Federal Rules of Civil Procedure.

Should the allegations or inferences contained in Paragraph 72 be construed as factual against the

Defendant, the allegations, if any, contained in Paragraph 72 are denied.

        73.     The allegations of Paragraph 73 are denied.


                                                 10
   Case 20-03007        Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52             Desc Main
                                   Document     Page 11 of 16



        74.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        75.     The allegations of Paragraph 75 are denied.

        76.     In response to Paragraph 76, the Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations, and the same are therefore denied.

        77.     In response to Paragraph 77, the Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations, and the same are therefore denied.

        78.     The allegations of Paragraph 78 are denied.

        79.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        80.     In response to Paragraph 80, the Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations, and the same are therefore denied.

        81.     In response to Paragraph 81, the Defendant is without knowledge or information

sufficient to form a belief as to the truth of the allegations, and the same are therefore denied.

        82.     The allegations of Paragraph 82 are denied.

                                      AFFIRMATIVE DEFENSES

                                       First Affirmative Defense
                                              (Estoppel)
        83.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        84.     The Plaintiff’s claims against the Defendant is barred by the doctrines of judicial

estoppel and equitable estoppel.

                                                  11
   Case 20-03007        Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52         Desc Main
                                   Document     Page 12 of 16



                                      Second Affirmative Defense
                                             (Good Faith)
        85.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        86.     The Plaintiff’s claims against the Defendant are barred as the Defendant took a

transfer, if any, as an immediate or mediate transferee from the initial transferee, for value, in

good faith and without knowledge of the voidability of the transfer.

                                      Third Affirmative Defense
                                (Incurred in the Ordinary Course)

        87.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        88.     The Plaintiff’s claims against the Defendant are barred as the Debtor incurred the

debt in the ordinary course of business or financial affairs of the Debtor and the Defendant or,

alternatively, made according to ordinary business, industry terms.

                                      Fourth Affirmative Defense
                                       (Subsequent New Value)

        89.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        90.     The Plaintiff’s claims against the Defendant are barred as the Defendant provided

subsequent new value after the asserted Transfers.

                                       Fifth Affirmative Defense
                    (Any all Defenses permitted under §§ 547, 548 and 550)

        91.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.



                                                  12
   Case 20-03007        Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52           Desc Main
                                   Document     Page 13 of 16



        92.     The Plaintiff’s claims against the Defendant are barred as the Debtor incurred the

debt in the ordinary course of business or financial affairs of the Debtor and the Defendant or,

alternatively, made according to ordinary business, industry terms.

                                        Sixth Affirmative Defense
                                      (Reasonable Equivalent Value)

        93.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        94.     The Plaintiff’s claims against the Defendant are barred as the Debtor received

reasonable equivalent value for any transfers made to the Defendant. incurred the debt in the

ordinary course of business or financial affairs of the Debtor and the Defendant or, alternatively,

made according to ordinary business, industry terms.

                                       Seventh Affirmative Defense
                                                (Laches)

        95.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        96.     The Plaintiff’s claims against the Defendant are barred by the doctrine of laches.

                                       Eighth Affirmative Defense
                              (Statute of Limitations and/or Repose)

        97.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        98.     The Plaintiff’s claims against the Defendant are barred by the statute of

limitations and/or repose.




                                                   13
   Case 20-03007        Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52         Desc Main
                                   Document     Page 14 of 16



                                      Ninth Affirmative Defense
                                        (N.C.G.S. 39-23.8(c))
        99.     All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

        100.    The Plaintiff’s claims against the Defendant are barred and/or reduced by

N.C.G.S. 39-23.8(c).

                                    Tenth Affirmative Defense
                         (Right to plead additional Affirmative Defenses)


        101.    All paragraphs of the Defendant’s Answer are realleged and incorporated herein

by reference as if fully set forth.

    102.        The Defendant reserves the right to plead additional affirmative defenses that may

        be revealed during the course of discovery.




                                                 14
  Case 20-03007     Doc 8     Filed 05/14/20 Entered 05/14/20 16:11:52            Desc Main
                               Document     Page 15 of 16




WHEREFORE, the Defendant prays the Court for the following relief:

      1.     That the Complaint be dismissed with prejudice;

      2.     That the Plaintiff have and recover nothing of the Defendant;

      3.     That the Defendant be awarded its costs, including its attorneys’ fees and costs

             incurred in defending this matter;

      4.     The issues presented before the Court be adjudicated via jury trial; and

      5.     Such other relief as the Court deems just and proper.


      This 14th day of May, 2020.

                                           ESSEX RICHARDS, P.A.


                                           _/s/ John C. Woodman__________________
                                           John C. Woodman
                                           NC Bar No. 42365
                                           1701 South Boulevard
                                           Charlotte, North Carolina 28203
                                           Tel: (704) 377-4300
                                           Fax: (704) 372-1357
                                           E-mail: jwoodman@essexrichards.com




                                              15
  Case 20-03007       Doc 8    Filed 05/14/20 Entered 05/14/20 16:11:52           Desc Main
                                Document     Page 16 of 16




                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Answer has this date been furnished to the
following counsel by the pleading or paper enclosed in a post-paid, properly addressed wrapper
in a post office or official depository under the exclusive care and custody of the United States
Postal Service, addressed as follows:


       MOON WRIGHT & HOUSTON
       Andrew Houston
       121 West Trade St., Suite 1950
       Charlotte, NC 28202




       This 14th day of May 2020.

                                            ESSEX RICHARDS, P.A.


                                            _/s/ John C. Woodman__________________
                                            John C. Woodman
                                            NC Bar No. 42365
                                            1701 South Boulevard
                                            Charlotte, North Carolina 28203
                                            Tel: (704) 377-4300
                                            Fax: (704) 372-1357
                                            E-mail: jwoodman@essexrichards.com




                                               16
